Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6 and 16, drawn a hot rolled flat steel product.
Group II, claims 7-15 and 17-20, drawn to a process of producing a flat steel product.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a flat steel product, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yoshida et al. (JP-2016194158-A, see machine translation unless otherwise noted, hereinafter Yoshida).
The shared technical feature between the two groups of inventions is a steel composition recitation in instant claim 1. The above listed shared technical feature is not a shared special technical feature as the feature is taught by Yoshida.
Yoshida teaches a high-strength hot-rolled steel sheet having excellent workability and which is suitable as a material used for applications such as automobiles, home appliances, mechanical structures, and buildings ([0001]). Yoshida further teaches broad high manganese steel alloy composition ([0015]-[0017]) that overlaps the instant claim 1 and specific alloy compositions (Original Document, [0051], Table 1, Alloys: C, D, G, H, I, K, Q) which meet the instant claim 1 composition limitation. For comparison, instant claim 1, and the broad range of Yoshida, and Yoshida specific Alloy C Fe-0.184C-2.54Mn-1.26Si-0.311Al-0.014P-0.0009S-0.0038N-0.015Nb (Original Document, [0133], Table 1, Alloy C), are compared in the table below.

Instant Claim 1 (wt.%)
Yoshida Broad Range (wt.%)
Yoshida Alloy C (wt.%)
C
0.1 -0.3
0.05 or more and 0.40 or less
0.184
Mn
1.5-3.0
0.80 or more and 5.00 or less
2.54
Si
0.5-1.8
0.02 or more and 3.00 or less
1.26
Al
up to 1.5
0.001 or more and 3.00 or less
0.311
P
up to 0.1
0.20 or less
0.014
S
up to 0.03
0.01 or less
0.0009
N
up to 0.008
0.01 or less
0.0038
Fe + Unavoidable Impurities 
Balance
Balance
Balance
One or more elements of:


Cr
 0.1 -0.3
less than 1.0%
--
Mo
0.05 - 0.25
0.5% or less
--
Ni
 0.05-2.0
1.0% or less
--

 0.01 -0.06
0.10 or less
0.015
Ti
 0.02-0.07
0.10 or less
--
V
0.1 -0.3
0.50 or less
--
B
 0.0008 - 0.0020
0.0050% or less
--


Therefore, the independent claim 1 of group I fails to distinguish over Yoshida, hence groups I-II do not share a special technical feature and unity of invention is found as lacking.
During a telephone conversation with a representative of attorney Christian E. Shuster on 04/01/2021 a provisional election was made with traverse to prosecute the invention of group I, claims 1-6 and 16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-15 and 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for the limitation of “production-related unavoidable impurities.” It is not clear what impurities are included or excluded by this limitation. It is unclear whether the impurities that are to be restricted are those related to the processing or is it meant to also include those that originate from raw materials. Therefore the claims is indefinite.  For claim examination purposes, the limitation is interpreted as ‘unavoidable impurities.’ 
Regarding claims 2-5 and 16, since they are dependent on claim 1, they are rejected for being indefinite as well.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim Instant claim 16 is a Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida.
Applicant is reminded claim 1-6 and 16 are rejected for 112(b) indefiniteness and claims 16 is rejected for 112(d) improper dependent form as stated above.

Regarding claim 1, Yoshida teaches a high-strength hot-rolled steel sheet having excellent workability and which is suitable as a material used for applications such as automobiles, home appliances, mechanical structures, and buildings ([0001]) and having an excellent ductility and hole expansion property ([0139]). Yoshida further teaches broad high manganese steel alloy composition of C: 0.05% or more and 0.40% or less, Mn: 0.80% or more and 5.00% or less, Si: 0.02% or more and 3.00% or less, P: 0. 20% or less, S: 0.01% or less, sol. 

Instant Claim 1 (wt.%)
Yoshida Broad Range
(wt.%)
Yoshida Alloy C (wt.%)
C
0.1 -0.3
0.05 or more and 0.40 or less
0.184
Mn
1.5-3.0
0.80 or more and 5.00 or less
2.54
Si
0.5-1.8
0.02 or more and 3.00 or less
1.26
Al
up to 1.5
0.001 or more and 3.00 or less
0.311
P
up to 0.1
0.20 or less
0.014
S
up to 0.03
0.01 or less
0.0009
N
up to 0.008
0.01 or less
0.0038
Fe and unavoidable impurities 
Balance
Balance
Balance
One or more elements of:


Cr
 0.1 -0.3
less than 1.0%
--
Mo
0.05 - 0.25
0.5% or less
--
Ni
 0.05-2.0
1.0% or less
--
Nb
 0.01 -0.06
0.10 or less
0.015
Ti
 0.02-0.07
0.10 or less
--
V
0.1 -0.3
0.50 or less
--
B
 0.0008 - 0.0020
0.0050% or less
--


Yoshida teaches a method for producing a hot-rolled steel sheet ([0093]-[0129]) including heating a slab ([0097]) hot rolling a slab ([0098]-[0113]) quenching at end of hot 
Yoshida further teaches that the tensile strength (TS) of the steel sheet is more preferably 980 MPa or more ([0088]). 
Yoshida further teaches microstructure of the steel sheet as having a transformation phase 20 to 98% and that the transformation phase contains at least retained austenite and tempered martensite, the volume ratio of retained austenite is 2% or more ([0015]). Yoshida further teaches a low temperature transformation phase tempered martensite: 20% or more and 98% or less ([0064]-[0065]) and that the steel sheet can contain bainite, martensite, tempered bainite, tempered martensite, and retained austenite ([0066]) which overlaps the claimed flat steel microstructure.  For comparison, instant claim 1 and the Yoshida microstructural ranges are compared in the table below. 

Instant Claim 1 (vol. %)
Yoshida Broad Range (vol. %)
Total Martensite :
at least 85 
---
Tempered Martensite
50% or more of Total 
20-98
Martensite 
Remainder 
can be present
Comprising at least one of:

Residual Austenite
up to 15
2% or more
Bainite
up to 15
can be present (tempered bainite and bainite )
Polygonal Ferrite
up to 15
---
Cementite
up to 5
---
Nonpolygonal Ferrite
up to 5
---



Yoshida is silent on specific yield strength, elongation at break, and hole expansion of the steel sheets. Yoshida is also silent on a kernel average misorientation angles. However, such  properties and features would have naturally flowed from Yoshida since the claimed the composition of alloy C (Original Document, [0133], Table 1, Alloy C) is within the claimed ranges, and the disclosed hot-rolled steel sheet processing ([0093]-[0129]) is similar to the instant method (pg. 10-11). The Yoshida tensile strength range and microstructure teachings overlap the claimed ranges establishing a prima facie case of obviousness. The same steel composition as claimed used for similar hot-rolled steel sheet processing would be reasonably expected to have had the claimed properties and features.
Regarding claim 2, Yoshida broad range of sol. Al: 0.001% or more and 3.00% or less ([0015]) overlaps the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claim 3, Yoshida alloy C content of Si is 1.26 (Original Document, [0133], Table 1, Alloy C), which meets the claim limitation.
Regarding claim 4, Yoshida broad range of sol. Al: 0.001% or more and 3.00% or less ([0015]) encompasses the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
 claim 5, Yoshida broad range of Si: 0.02% or more and 3.00% or less ([0015]) encompasses the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claim 6, Yoshida teaches the Yoshida alloys were hot-rolled steel sheet having a plate thickness of 2 mm ([0131]) which meets the claim limitation. 
Regarding claim 16, the applicant is reminded that the claim is rejected as stated above for 112 (d) improper dependent form. The limitations of the claim are a duplicate of part of instant claim 1. The limitations are meet by Yoshida as stated in the claim 1 rejection above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,650,708 (‘708). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘708 teaches hot-rolled flat steels with overlapping composition, microstructure, and mechanical property ranges  as those recited in the instant claims 1-6 and 16. In the case where .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Becker et al. (US-9650708-B2) contains high strength sheet steel, with example compositions falling inside the claimed ranges, and overlapping microstructures. 
Shuto et al. (US-20150017471-A1) contains high strength sheet steel, with example compositions falling inside the claimed ranges, and overlapping microstructures, and KAM overlap. 
Hasegawa et al. (US-20160160310-A1) contains high strength sheet steel, with example compositions falling inside the claimed ranges, and overlapping microstructures. 
Kasuya et al. (US-20150086808-A1) contains high strength sheet steel, with example compositions falling inside the claimed ranges, and overlapping microstructures.
Mukai et al. (US-20120132327-A1) contains high strength sheet steel, with example compositions falling inside the claimed ranges, and overlapping microstructures.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.C./             Examiner, Art Unit 1734

                                                                                                                                                                                           /CHRISTOPHER S KESSLER/Examiner, Art Unit 1734